DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-11 (Instant Application 17/578,281) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 of U.S. Patent No. 11,258,644.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent discloses obvious versions of the instant claims as shown below.

Instant Application 17/578,821
U.S. Patent No. 11,258,644
1. A transmission device comprising: circuitry, which, in operation: generates a reference signal by using a sequence having a sequence length corresponding to a ratio of a configured subcarrier spacing to the maximum configurable subcarrier spacing; and maps the reference signal to subcarriers at determined intervals; and a transmitter, which, in operation, transmits the reference signal, wherein the determined intervals have a length that is a reciprocal of the ratio.
Difference: second ratio which is a reciprocal of the first ratio.
1. A wireless transmission device comprising: circuitry, which, in operation: generates a reference signal by using a sequence having a sequence length corresponding to a first ratio of first subcarrier spacing set for transmission data to the maximum settable subcarrier spacing; and maps the sequence of the reference signal to predetermined subcarriers at mapping intervals in accordance with a second ratio which is a reciprocal of the first ratio; and a transmitter, which, in operation, transmits the transmission data and the reference signal.

2. The transmission device according to claim 1, wherein the sequence length is the largest prime number not exceeding a value obtained by multiplying the ratio by a bandwidth of the reference signal.

2. The wireless transmission device according to claim 1, wherein the sequence length is the largest prime number not exceeding a value obtained by multiplying the first ratio by a bandwidth of the reference signal.

3. The transmission device according to claim 1, wherein the sequence length is the smallest prime number exceeding a value obtained by multiplying the ratio by a bandwidth of the reference signal.

3. The wireless transmission device according to claim 1, wherein the sequence length is the smallest prime number exceeding a value obtained by multiplying the first ratio by a bandwidth of the reference signal.

4. The transmission device according to claim 1, wherein the circuitry, in operation, maps the reference signal to subcarriers at the determined intervals that are equal intervals.

4. The wireless transmission device according to claim 1, wherein the circuitry, in operation, maps the sequence to subcarriers at equal intervals that are the subcarriers equal in number to the second ratio.

5. The device according to claim 1, wherein the transmitter, in operation, continuously transmits the sequences equal in number to the reciprocal of the ratio in a time domain.

5. The wireless transmission device according to claim 1, wherein the transmitter, in operation, continuously transmits the sequences equal in number to the second ratio in a time domain.

6. The transmission device according to claim 1, wherein the mapping positions of the reference signal in a frequency domain are associated with different sequence groups, and wherein each of the mapping positions belonging to the same sequence group is set for one of the subcarriers equal in number to the reciprocal of the ratio.

6. The wireless transmission device according to claim 1, wherein the mapping positions of the reference signal in a frequency domain are associated with different sequence groups, and wherein each of the mapping positions belonging to the same sequence group is set for one of the subcarriers equal in number to the second ratio.

7. The transmission device according to claim 1, wherein the sequence is a Zadoff-Chu sequence.
8. The transmission device according to claim 1, wherein the reference signal is a DMRS (Demodulation Reference Signal).

7. The wireless transmission device according to claim 1, wherein the sequence is a Zadoff-Chu sequence.
8. The wireless transmission device according to claim 1, wherein the reference signal is a DMRS (Demodulation Reference Signal).

9. A transmission device comprising: circuitry, which, in operation: generates a reference signal by using a sequence in a system where a subcarrier spacing is variable; and maps the reference signal to subcarriers; and a transmitter, which, in operation, transmits the reference signal, wherein a sequence length of the sequence is based on a length of an OFDM symbol in the maximum configurable subcarrier spacing.
Difference: a length of an OFDM symbol in the instant while the claim of the patent recites “a sequence having a sequence length.”
1. A wireless transmission device comprising: circuitry, which, in operation: generates a reference signal by using a sequence having a sequence length corresponding to a first ratio of first subcarrier spacing set for transmission data to the maximum settable subcarrier spacing; and maps the sequence of the reference signal to predetermined subcarriers at mapping intervals in accordance with a second ratio which is a reciprocal of the first ratio; and a transmitter, which, in operation, transmits the transmission data and the reference signal.

10. A transmission method comprising: generating a reference signal by using a sequence having a sequence length corresponding to a ratio of a configured subcarrier spacing to the maximum configurable subcarrier spacing; mapping the reference signal to subcarriers at determined intervals; and transmitting the reference signal, wherein the determined intervals have a length that is a reciprocal of the ratio.
Difference: second ratio which is a reciprocal of the first ratio.
10. A transmission method comprising: generating a reference signal by using a sequence having a sequence length corresponding to a first ratio of first subcarrier spacing set for transmission data to the maximum settable subcarrier spacing; mapping the sequence of the reference signal to predetermined subcarriers at mapping intervals in accordance with a second ratio which is a reciprocal of the first ratio; and transmitting the transmission data and the reference signal.

11. A transmission method comprising: generating a reference signal by using a sequence in a system where a subcarrier spacing is variable; mapping the reference signal to subcarriers; and transmitting the reference signal, wherein a sequence length of the sequence is based on a length of an OFDM symbol in the maximum configurable subcarrier spacing.
Difference: a length of an OFDM symbol in the instant while the claim of the patent recites “a sequence having a sequence length.”
10. A transmission method comprising: generating a reference signal by using a sequence having a sequence length corresponding to a first ratio of first subcarrier spacing set for transmission data to the maximum settable subcarrier spacing; mapping the sequence of the reference signal to predetermined subcarriers at mapping intervals in accordance with a second ratio which is a reciprocal of the first ratio; and transmitting the transmission data and the reference signal.









	The closest Prior Arts

GAO et al (US 2019/0349167 A1) discloses method, system, device for determining, generating of pilot sequence with sequence length, including the number of subcarriers mapped to interval (section 0079-0098).
           GAO ‘167 further teaches the scheduling frequency domain resources with positions and sizes of the scheduled resources, length between the subcarriers (section 0099-0120).
	Inoue et al (US 2012/0026962 A1) discloses method and apparatus (fig. 3, 4, base station, wireless device) for generating control signals based on information associated CZAC sequence group in relation to reference signals (section 0050, 0056), the sequence length related to reference signals (section 0056, 0059), allocated subcarriers corresponding component carriers (section 0058, 0068-0069, 0096).
	Inoue ‘962 discloses extracting of the control signal/references associated with sequence length from a CAZAC sequence groups, subcarrier mapping (section 0039-0071)               
	
Iyer et al (US 2017/0366311 A1) discloses mapping of time-frequency resources, configuration of SRS resources in relation to sequence length for each supported numerology in New Radio (NR) (section 0008, 0085, and 0205).

HAYASHI et al (US 2019/0090126 A1) discloses generating of UL DMRS based on Zadoff-Chu sequence, the sequence length is used for UL DMRS in relation to maximum value among prime numbers  associated with number of allocated subcarriers (section 0071).
Au et al (US 2019/0123872 A1) discloses system/method of allocation of bandwidth in relation to sub-carrier spacings (section 0007, 0068).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473